Citation Nr: 0918804	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Christopher Aldo Porco, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1977, and from August 1982 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that granted service connection for eustachian 
tube dysfunction, and assigned a 30 percent evaluation for 
it.  The Veteran has disagreed with the assigned rating.  

The Board notes that a statement of the case addressing many 
other claims was issued in September 2008.  Since a 
substantive appeal has not been associated with the claims 
folder, this decision will only address the claim for an 
increased rating for eustachian tube dysfunction.

The Board notes that the Veteran's representative submitted 
additional evidence directly to the Board in February 2008.  
However, such evidence does not pertain to the issue 
presently on appeal to the Board.


FINDING OF FACT

The Veteran's eustachian tube dysfunction is manifested by 
complaints of occasional dizziness, with no clinical evidence 
of a cerebellar gait.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for eustachian tube dysfunction have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Codes 6204, 6205 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a November 2003 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  A June 2008 letter provided information regarding the 
information and evidence needed to substantiate his claim for 
a higher rating, and the distribution of duties in obtaining 
such.  

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for eustachian tube dysfunction.  In Dingess, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b) (2008).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private 
medical records, the reports of VA examinations, Social 
Security Administration records, voluminous articles and 
evidence submitted by the Veteran, and the Veteran's 
testimony at a hearing before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been a very active 
participant in the claims process by providing medical 
evidence, articles, written argument and oral testimony.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A 30 percent evaluation may be assigned for peripheral 
vestibular disorders with dizziness and occasional 
staggering.  Note:  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.  Diagnostic Code 6204.

A 100 percent evaluation may be assigned for Meniere's 
syndrome (endolymphatic hydrops) manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus.  A 
60 percent evaluation is assignable with hearing impairment 
with attacks of vertigo and cerebellar gait occurring from 
one to four times a month, with or without tinnitus.  A 30 
percent evaluation may be assigned with hearing impairment 
with vertigo, with or without tinnitus.  A Note to Diagnostic 
Code 6205 provides that Meniere's syndrome is to be rated 
either under these criteria or by separately rating vertigo 
(as a peripheral vestibular disorder), hearing impairment, 
and tinnitus, whichever method results in a higher overall 
rating.  The Note also provides that a rating for hearing 
impairment, tinnitus, or vertigo is not to be combined with a 
rating under Diagnostic Code 6205. 38 C.F.R. § 4.87. 

Service connection is in effect for, in pertinent part, 
eustachian tube dysfunction, evaluated as 30 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
for bilateral otosclerosis with impaired hearing, evaluated 
as noncompensable.

The evidence supporting the Veteran's claim includes his 
statements and some medical evidence.  The Board notes that a 
VA neurological examination in October 2003 revealed that the 
Veteran related that he felt woozy once in a while.  On VA 
examination of the ears that month, the Veteran asserted that 
he experienced vertigo.  The examiner summarized a June 2000 
report from a private physician in which that doctor 
suspected the eustachian tube was dysfunctioning on the left, 
and he was also concerned with the possibility of cochlear 
hydrops, which in other words, was a Meniere's syndrome.  
Following an examination, the pertinent diagnosis was 
residuals of chronic left-sided eustachian tube dysfunction, 
status post stapedectomy.

A private videonystamography in October 2003 was abnormal.  
It was indicated that the Veteran had a direction-fixed 
positional nystagmus that was left beating when the right ear 
was dependent.  This was a peripheral vestibular abnormality, 
but the side of involvement could not be determined from the 
direction of nystagmus.  

An electrocochleography (ECOG) test at a private facility in 
November 2003 was abnormal for the left ear.  When he was 
seen at a VA outpatient treatment clinic in December 2003, it 
was reported that the ECOG revealed differences that were 
consistent with cochlear pathology in the left ear, and the 
examiner suspected cochlear hydrops which might be related to 
prior stapes surgery.  

During an April 2005 VA ear, nose and throat examination, the 
Veteran asserted that he had symptoms of dizziness which he 
attributed to the stapedectomy in 1998.  He stated that the 
dizziness was intermittent, and claimed that, on several 
occasions, he had to hold onto walls or other objects to 
prevent him from falling.  He also insisted that there had 
been times when he had to sit down to prevent him from 
falling.  He stated that these episodes occurred about every 
two weeks.  The diagnosis was peripheral vestibular disorder, 
associated with surgery for otosclerosis.  

The evidence against the Veteran's claim includes the medical 
findings of record.  As noted above, the Veteran reported on 
the April 2005 VA examination that he became dizzy about 
every two weeks.  The Board points out that the extensive 
medical records, both VA and private, reflect that dizziness 
was not reported as a symptom being experienced at the time 
of examination; rather it was primarily noted by self report.  
On the April 2005 examination, e was able to stand with his 
feet together with eyes both open and closed.  He was able to 
stand with his feet in a tandem position with eyes open and 
closed.  He was able to perform a tandem gait with eyes open 
walking forward.  Following the April 2005 VA examination, 
the examiner noted that a left eustachian tube dysfunction 
had been entertained as a possibility, but no objective 
findings in the chart supported the diagnosis, as Type A 
tympanometry measures in September and December 1999 and 
acoustic immitance measures were normal in October 2003, all 
suggestive of an intact ossicular chain/stapes prosthesis 
bilaterally and normal middle ear pressures.  The physician 
commented that endolymphatic hydrops was sometimes diagnosed 
presumptively in association with Meniere's disease when 
medical management to alleviate the problem had been 
successful.  He pointed out that the diagnosis of 
endolymphatic hydrops required specific testing, and that his 
review of the chart did not discover either a course of 
medical management or testing for it.  The examiner added 
that the Veteran did not describe symptoms of dizziness prior 
to this left stapes surgery, and it was therefore considered 
that the dizziness would not be related to endolymphatic 
hydrops associated with otosclerosis.  Finally, the physician 
observed that Meniere's disease was considered a progressive 
disease of dizziness and hearing loss, and the term was 
commonly used when speaking of dizziness from other causes, 
but that in the strictest terms, he did not believe the 
Veteran had Meniere's disease per se.  He commented that the 
Veteran did not meet the diagnostic criteria for it which 
would be a syndrome of progressive hearing loss and 
intermittent vertigo unrelated to other causes.  He further 
noted that there is a known association between surgery for 
otosclerosis and postoperative dizziness. 

The record establishes that the Veteran is in receipt of the 
maximum schedular rating for a vestibular disorder.  While it 
has been suggested that the Veteran 
has Meniere's disease, following review of the claims file, 
the VA examiner found the evidence does not objectively 
demonstrate this.  In any event, the Board has considered the 
rating criteria for Meniere's disease and notes that there is 
no clinical evidence that he has a cerebellar gait which 
would be required for a higher rating under Diagnostic Code 
6205.  

In addition, the Veteran was scheduled for a VA examination 
in February 2008 to evaluate the severity of his eustachian 
tube dysfunction.  He advised the VA that he would not report 
for the VA examination and did not want to be seen by any VA 
provider.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the 
Court noted that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Thus, evidence which could have been obtained 
from that examination, such as objective findings to support 
his subjective complaints, could not be obtained.  
Accordingly, the Board has rendered its decision based on the 
evidence of record.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms (under another diagnostic code) than currently shown 
by the evidence.  Moreover, he is already in receipt of a 
separate rating for tinnitus and hearing loss.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his disability.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 30 
percent for eustachian tube dysfunction.  




ORDER

An initial evaluation in excess of 30 percent for eustachian 
tube dysfunction is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


